Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 15th, 2022 has been entered. Claims 1-7 and 9-18 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed November 15th, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7 and 9-10 and 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fish (US Patent No. 20150017601).
Regarding claim 1, Fish, in  the same field of endeavor, teaches a nozzle (Figure 3, 24) for an oral cleaning device (Figure 1, 10), the nozzle comprising: a proximal end (Figure 3, in red box below) with an inlet orifice (Figure 3, 64); a distal end (Figure 3, 20) with an outlet orifice 

    PNG
    media_image1.png
    662
    254
    media_image1.png
    Greyscale

In regards to Claim 2, Fish teaches that the elongated nozzle of claim 1, wherein the at least one structure comprises a hydrophobic region (Figure 10, 168).
Regarding Claim 3, Fish teaches, the elongated nozzle of claim 2, wherein the hydrophobic region comprises a hydrophobic coating ( Figure 11, 174 in Paragraph [0062]) by using a wax material.
In regards to Claim 4, as taught by Fish, the elongated nozzle of claim 2, wherein the hydrophobic region comprises a hydrophobic microstructure (Figure 10, 168 in Paragraph [0061]).
Regarding Claim 6, Fish teaches, the elongated nozzle of claim 1, wherein the at least one structure is further configured to: recapture a residual liquid remaining in the nozzle to generate a recaptured residual liquid into at least one liquid droplet (Figure 3, the baffles (68) would be able to recapture the liquid if, for example, it was hung upside down, the liquid stuck in the baffles would flow toward the opening of the nozzle and form a droplet).
In regards to claim 7, Fish teaches, an oral cleaning device (Figure 1, 10) comprising: WO 2016/203327PCT/IB2016/053024 13 a nozzle portion (Figure 3, 24) configured to direct a plurality of liquid droplets from an inlet orifice (Figure 3, 64) at a proximal end (Figure 3, in red box above) to an outlet orifice (Figure 2, 22) at a distal end (Figure 3, 20) thereof via an enclosed fluid channel (Figure 3, in larger box above); a liquid reservoir (Figure 3, 32), wherein in operation liquid is moved from the liquid reservoir into the inlet orifice (Figure 2, 40, a slider that blocks the release); a mechanical spring-drive gear system (figure 5, 122) configured to drive a plunger portion toward the proximal end of the nozzle with sufficient force that air acted on by the plunger is forced into the nozzle at a high rate of speed sufficient to create a burst of liquid droplets when the moving air comes into contact with the liquid; and an actuator (Figure 1, 62) for activating a control unit (Figure 2, 60, where the actuator may include a drive motor which moves the slider [Paragraph [0038-0039]]); configured to control the mechanical spring-drive gear system to drive the plunger (Figure 5, 126); wherein the nozzle comprises at least one structure located along the wall of the enclosed fluid channel (red box above), the structure configured to break a liquid droplet traveling through the nozzle into two or more smaller liquid droplets ( Figure 3, 68, causes the particles to rupture and become smaller).
Regarding Claim 9, Fish teaches, the elongated nozzle of claim 2, wherein the hydrophobic region comprises a hydrophobic coating ( Figure 11, 174 in Paragraph [0062]) by using a wax material.
In regards to Claim 10, as taught by Fish, the elongated nozzle of claim 2, wherein the hydrophobic region comprises a hydrophobic microstructure (Figure 10, 168 in Paragraph [0061]).
Regarding Claim 12, Fish teaches, the elongated nozzle of claim 1, wherein the at least one structure is further configured to: a recapture residual liquid remaining in the nozzle to generate a recaptured residual liquid into at least one liquid droplet (Figure 3, the baffles (68) 
Regarding Claims 16 and 17, Fish discloses the wall of the enclosed fluid channel (Figure 3, in larger box above) comprises a spaced plurality of the at least one structure (68 represents the baffles, the plurality is demonstrated by the multiple baffles).
Claims 13-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharstuhl (WO 9853901).
In regards to Claim 13, Scharstuhl, in the same field of endeavor teaches, an elongated nozzle (Paragraph [004]) for an oral cleaning device (Figure 1, 10), the elongated nozzle comprising: a proximal end (Figure 1, 40) with an inlet orifice (Figure 1, 11); a distal end  with an outlet orifice (Figure 1, 21), wherein the outlet orifice is in fluid communication with the inlet orifice via an enclosed fluid channel (Figure 1, 20); and at least one structure (Figure 1, 20) located along a wall of the enclosed fluid channel between the inlet orifice 11 and outlet orifice 21, the at least one structure configured to generate a recaptured residual liquid (Figure 1, 25, gathers in the pores) remaining in the nozzle, and further configured to organize the recaptured residual liquid into at least one liquid droplet (Figure 1, 25 liquids gather in the pore where they are filtered out through 20 and then able to be recollected).
In regards to Claim 14, Scharstuhl discloses the at least one structure is further configured to break a liquid droplet traveling through the nozzle into two or more smaller liquid droplets (the use of hydrophilic ultrafiltration, Abstract).
Regarding Claim 15, Scharstuhl discloses the at least one structure comprises a plurality of hydrophobic regions (figure 1, 25).
Regarding Claims 18, Scharstuhl discloses the wall of the enclosed fluid channel (Figure 1, 20) comprises a spaced plurality of the at least one structure (Figure 1, shows multiple fluid channels 20 separated by 21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fish, further in view of  Meka (US Patent Number 20070173731).
Regarding Claim 5 and 11, Fish fails to teach, the elongated nozzle of claim 1, wherein the at least one structure comprises a plurality of alternating hydrophobic and non-hydrophobic regions. These are the limitations Meka will teach.
Meka, in the same field of endeavor teaches alternating hydrophobic (Figure 22, 103) and hydrophilic (104) regions within the conduit (Figure 22, 102) (Page 9, Paragraph [0107]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the embodiments of Fish to create a dental device that is capable of having alternating hydrophobic and hydrophilic regions as taught by Meka, because the alternation of the regions allows for the accumulation of droplets, further contributing to the water’s ability to gain enough mass to overcome the binding forces on the hydrophilic sport and roll down the hydrophobic channels to be used, as recognized by Meka (Page 7, Paragraph [0088]).
Response to Amendment
Applicant’s arguments filed 02/15/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Fish does not teach “an oral cleaning device” as well as “break a liquid droplet traveling through an enclosed channel”, recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. In this instant case the applicant has provided no evidence that the device of Fish could not work as an oral cleaning device used to break apart particles and recapture remaining liquid. There is no structural language in the claims that would further limit the breakage of particles and the recapture of such particles. Furthermore, Fish discloses the enclosed fluid channel (the larger box above) comprising at least one structure along the wall of the enclosed fluid channel. The baffles are a structure utilized to break apart such particles demonstrated in Figure 3, the baffles (68) would be able to recapture the liquid if, for example, it was hung upside down, the liquid stuck in the baffles would flow toward the opening of the nozzle and form a droplet. Lastly, the applicant has provided no evidence on as to why Fish’s device may not perform either function. Therefore, the device of Fish appears to be capable of performing the intended use as set forth in Claim 1. 
Regarding applicant’s arguments that Scharstuhl fails to discloses “a structure located in or along a wall of the enclosed fluid channel”, Scharstuhl addresses this structural language, as the at least one structure (Figure 1, 20) located along a wall of the enclosed fluid channel between the inlet orifice 11 and outlet orifice 21. As shown in Figure 1, membranes 20 and 25 are abutted against the channel. In addition, both membranes are structure in and of themselves as disclosed by Scharstuhl, “At the other end 22 the capillary membranes 20 and 25 are closed by means of, for instance, heat sealing or by using resin plugs 40. In a preferred 
Regarding the combination of Fish and Meka  under 103 to claims 5 and 11,  applicant is repeating the same arguments with respect to Claim 1 and 7.  The examiner refers Applicant to remarks above about these claims. Furthermore, Applicant has not provided a reason why Fish and Meka do not disclose an oral cleaning device.  Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In this instant case, Meka provides a cleaning device with motivation to incorporate alternating hydrophobic and hydrophilic structures to aid in recapture of liquid. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772